Exhibit 10.13

 

Cygne Designs, Inc.

 

July 31, 2005

 

Roy Green

975 Park Avenue

New York, New York 10028

 

Dear Roy:

 

As you know, Cygne Designs, Inc. (“Cygne” or the “Company”) is proposing to
enter into an agreement (the “Asset Purchase Agreement”) relating to the
purchase of certain of the assets of Commerce Clothing Company LLC.

 

This letter is to inform you that, immediately prior to the closing (the
“Closing”) of the transactions contemplated by the Asset Purchase Agreement,
your Employment Agreement with Cygne made as of May 1, 1993 (the “Employment
Agreement”) will be terminated; provided that, Sections 4, 9, 10, 11 and 12 of
the Employment Agreement shall survive the date of the Closing. Upon termination
of the Employment Agreement, you will become an at-will employee of the Company.
While an at-will employee of the Company, you will be paid a base salary of
$245,000 per annum and serve as Senior Vice President – Chief Financial Officer
and Secretary of the Company or in such other capacities determined by the
Company from time to time.

 

By signing below, you agree to accept at the Closing and in lieu of all amounts
which may be due and owing to you under your Employment Agreement, including any
amounts which may be due under Section 7(g), (h), (i) or (j), a cash payment of
$339,223 (the “Special Bonus”). The Special Bonus shall only be payable if you
remain employed by Cygne and perform your customary functions as Senior Vice
President – Chief Financial Officer, Treasurer and Secretary, assist in the
consummation of the transactions contemplated by the Asset Purchase Agreement,
until the Closing, and comply with the provisions of Section 9 of the Employment
Agreement.

 

As of the Closing and the payment of the Special Bonus, you shall be subject to
the terms of Section 9 of the Employment Agreement during your employment and
for the one year period thereafter.

 

The foregoing voluntary payment is given in return for your discharge and
release of all claims, obligations, and demands which you have, ever had, or in
the future may have, against the Company, any affiliated entities and any of its
or their officers, directors, employees, or agents, arising up to the date of
this Release, including, but not limited to, claims under Title VII of the Civil
Rights Act of 1964, the Fair Labor Standards Act, the New York Executive Law,
the Administrative Code of the City of New York, the Civil Rights Act of 1991,
the Age Discrimination in Employment Act, the Older Workers Benefits Protection
Act, the Employee



--------------------------------------------------------------------------------

Roy Green

July 29, 2005

Page 2

 

Retirement Income Security Act of 1974, the Americans With Disabilities Act, and
all other federal, state, and local discrimination laws, and claims for wrongful
discharge. You further waive and release any claimed right to reemployment, or
employment in the future with the Company. You do not, however, waive or release
any claims which arise after the date that you execute this agreement.

 

The Company has advised you to consult with an attorney and/or governmental
agencies prior to executing this agreement. By executing this agreement you
acknowledge that you have been provided an opportunity to consult with an
attorney or other advisor of your choice regarding the terms of this agreement,
that you have been given a minimum of twenty-one days in which to consider
whether you wish to enter into this agreement, and that you have elected to
enter into this agreement knowingly and voluntarily. You may revoke your assent
to this agreement within seven days of its execution by you (the Revocation
Period), and the agreement will not become effective or enforceable until the
Revocation Period has expired.

 

Please confirm that the foregoing is in accordance with your understanding and
agreement by signing and returning to us the enclosed duplicate of this letter.

 

Very truly yours, CYGNE DESIGNS, INC. By:  

/s/ Bernard Manuel

   

Bernard Manuel

   

President

 

ACCEPTED AND AGREED

/s/ Roy Green

Roy Green